OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OFTEXAS
                      - P,0:.BOX:l23p^^^C^TAJ4pNt^^TBJ;^XAS2«7II
                                        " ~ *" ""'' ' ~" aStSPOsj.
            OFFICIAL BUSINESS - -- raWJHFJgw: <T                              >
            STATS <n\!S Tr-EVA© .' °«              SrSS^e1^^ Af /frf ^s==5sffi'-^^^^^^
                                                                3   ^T^* s„ „^r H'g P1TNEV BOWES
            PENALTY FOR           * : o-. ^ps^E^                                  6 am <**6
 2/24/2015 PRIVATE USE            ' : gl-.'^^ffi 000S557458 MAR022015
 FEIST, HERBERT HERMAN Tr:tC^Nd?Sil2^p67,8A,LEDFROM 2"WK)-S27375-24
 On this day, the original application for writ of mandamus has been received arte "
 presented to the Court.                .   .' :
                                                                              Abel Acosta, Clerk

                                HERBERT HERMAN FEIST
                               JEFFERSON COUNTY CORRECTIONAL FACILITY ;
                                18805
                             - P. O. BOX 26007                                     utf              i    .
                               BEAUMONT, TX 77720                                                  -1.


                                    iMii'HHil'1'liiH]'l,iii'liii,i'lil'i''i,'!rlili,1i'll1u
ft'nEBHSB   =' y~2G
                                                                                                         A